DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

Response to Amendment
The amendment filed 06/21/2021 has been acknowledged. Claim 21 is canceled and claims 1-20 and 22 remain pending and are the claims addressed below. The rejection of claim 16 under 35 USC 112(b), in the 04/02/2021 Office action (see page 4), has been overcome in view of the amendments to the claims; therefore, this rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: HOFMANN et al. (DE 102009036153), SCOTT et al. (US 2011/0259862), and MATTES et al. (US 2016/0279707) constitute the closest prior art of record.

Applicant amended independent claim 1 and independent claim 22 to further clarify the structure of the plurality of radiating modules disposed in a row, such that now, each of the radiating modules are disposed against and releasably fixed to each of the other radiating modules to which it is adjacent in the row. In addition to the amendments made to the independent claims, Applicant submitted arguments as to how HOFFMAN (see page 11, paragraphs 103 of the arguments/remarks filed 06/21/2021), SCOTT (see page 12 of the arguments/remarks filed 06/21/2021), and MATTES (see releasably fixed to each of the other radiating modules. Applicant’ arguments, in view of the amendments made, were found to be persuasive. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed processing machine meeting every limitation of independent claim 1 and independent claim 22; specifically, the claimed each of the radiating modules are disposed against and releasably fixed to each of the other radiating modules to which it is adjacent in the row. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743